Case 1:20-cr-20053-JEM Document 6 Entered on FLSD Docket 02/03/2020 Page   1 of YH
                                                                     FILED by   6                                D.C.


                                                                                             Jan 31, 2020

                             UNITED STATES DISTRICT COURT                                     AN GELA E. NOBLE
                                                                                             CLERK U.S. DIST. CT.
                             SOUTHERN DISTRICT OF FLORIDA                                    S. D. OF FLA. - M IAMI

          20-20053-CR-MARTINEZ/OTAZO-REY                                                 ~
                   CASE NO. _ _ _ _ _ _ _ __
                                          18 u.s.c. § 545
                                          18 U.S.C. § 1001(a)(2)
                                          18 U.S.C. § 982(a)(2)(B)

 UNITED STATES OF AMERICA
 vs.

 RICARDO ADOLFO LESMES NOGUERA,


 ___________________
   Defendant.
                                                               /

                                           INDICTMENT

         The Grand Jury charges that:

                                         COUNT 1
                        Attempt to Smuggle Goods into the United States
                                       (18 u.s.c. 545)

         On or about January 22, 2020, at Miami International Airport, in Miami-Dade County, in

 the Southern District of Florida, the defendant,

                           RICARDO ADOLFO LESMES NOGUERA,

  did knowingly and willfully, with the intent to defraud the United States, attempt to smuggle and

  clandestinely introduce into the United States, from a place outside thereof, any merchandise, that

  is, two (2) gold dream catchers, nine (9) gold bracelets, four (4) gold pendants, seven (7) gold

  coins, five (5) gold rings, three (3) gold nuggets, one (1) gold necklace, and one ( 1) gold necklace

  with pendant, which should have been invoiced , in violation of Title 18 United States Code,

  Section 545.
Case 1:20-cr-20053-JEM Document 6 Entered on FLSD Docket 02/03/2020 Page 2 of 6




                                            COUNT2
                                        False Statements
                                      (18 U.S.C. 1001(a)(2))

        On or about January 22, 2020, at Miami International Airport, in Miami-Dade County, in

 the Southern District of Florida, in a matter within the jurisdiction of the Department of Homeland

 Security, United States Customs and Border Protection, an agency of the executive branch of the

 United States Government, the defendant,

                          RICARDO ADOLFO LESMES NOGUERA,

 did knowingly and willfully make a false, fictitious, and fraudulent statement and representation

 as to a material fact, in that the defendant represented on United States Customs and Border

 Protection Form 6059B that he was not transporting commercial merchandise, when in truth, and

 in fact, and as the defendant then and there well knew, he was transporting commercial

 merchandise, in violation of Title 18, United States Code, Section 100l(a)(2).

                                            COUNT3
                                         False Statements
                                      (18 U.S.C. 1001(a)(2))

        On or about January 22, 2020, at Miami International Airport, in Miami-Dade County, in

 the Southern District of Florida, in a matter within the jurisdiction of the Department of Homeland

 Security, United States Customs and Border Protection, an agency of the executive branch of the

 United States Government, the defendant,

                          RICARDO ADOLFO LESMES NOGUERA,

 did knowingly and willfully make a false, fictitious, and fraudulent statement and representation

 as to a material fact, in that the defendant, when questioned by United States Customs and Border

 Protection officers, denied transporting any additional commercial merchandise, when in truth,

                                                 2
Case 1:20-cr-20053-JEM Document 6 Entered on FLSD Docket 02/03/2020 Page 3 of 6




 and in fact, and as the defendant then and there well knew, he was transporting additional

 commercial merchandise, in violation of Title 18, United States Code, Section 1001(a)(2).

                                FORFEITURE ALLEGATIONS

         1.     The allegations of this Indictment are hereby re-alleged and by this reference fully

 incorporated herein for the purpose of alleging criminal forfeiture to the United States of America

 of certain property in which the defendant, RICARDO ADOLFO LESMES NOGUERA, has an

 interest.

         2.     Upon conviction of a violation of Title 18, United States Code, Section 545, as

 alleged in this Indictment, the defendant shall immediately forfeit to the United States:

         (a)    Merchandise introduced into the United States as a result of such offense, or the

 value thereof, pursuant to Title 18, United States Code, Section 545; and

         (b)    Any property constituting, or derived from, proceeds obtained directly or indirectly,

 as a result of such offense, pursuant to Title 18, United States Code, Section 982(a)(2)(B).




                                  [Space Intentionally Left Blank]




                                                  3
    Case 1:20-cr-20053-JEM Document 6 Entered on FLSD Docket 02/03/2020 Page 4 of 6



            3.      The property subject to forfeiture as a result of the alleged offense includes, but is

     not limited to, the following: two (2) gold dream catchers, nine (9) gold bracelets, four (4) gold

     pendants, seven (7) gold coins, five (5) gold rings, three (3) gold nuggets, one (1) gold necklace,

     and one (1) gold necklace with pendant, valued at approximately $79,000.

            All pursuant to Title 18, United States Code, Sections 545 and 982(a)(2)(B), and the

     procedures set forth at Title 21, United States Code, Section 853, as incorporated by Title 18,

     United States Code, Section 982(b)(1).



                                                                   A TRo/BILL/1         _/    ,




       (~AJJ__\
     ARIANA FAJARDO ORSHAN               '
     UNITED STATES ATIO  EY


     TREVOR C.    .,S
     ASSIST A  UNITED STATES ATTORNEY




I                                                      4
                                UNITED 6STATES
      Case 1:20-cr-20053-JEM Document          DISTRICT
                                          Entered       COURT
                                                  on FLSD Docket 02/03/2020 Page 5 of 6
                                                  SOUTHERN DISTRICT OF FLORIDA

UNITED ST ATES OF AMERICA,                                         CASE NO . _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
 v.
                                                                   CERTIFICATE OF TRIAL ATTORNEY*
RICARDO ADOLFO LESMES NOGUERA
                                                                   Superseding Case Information:
              Defendant.


Court Division:   (Select One)                                     New defendant(s)           Yes        No

        Miami                    Key West                          Number of new defendants
        FTL                      WPB        FTP                    Total number of counts

        1.         I have carefully considered the allegations of the indictment, the number of defendants, the number of
                   probable witnesses and the legal complexities of the Indictment/Information attached hereto.
        2.         I am aware that the information supplied on this statement will be relied upon by the Judges of this Court
                   in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial Act, Title
                   28 U.S.C. Section 3161.
        3.         Interpreter:    (Yes or No)           Yes
                   List language and/or dialect          Spanish

        4.         This case will take 2-3 days for the parties to try.
        5.         Please check appropriate category and type of offense listed below:

                   ( Check only one)                                       (Check only one)


                   0 to 5 days
                                                    .,                     Petty
        II         6 to 10 days                                            Minor
        III        11 to 20 days                                           Misdem.
        IV         21 to 60 days                                           Felony
        V          61 days and over
        6.       Has this case previously been filed in this District Court?       (Yes or No) No
         If yes: Judge                                     Case No. - - - - - - - - - - - - - - -
         (Attach copy of dispositive order)
         Has a complaint been filed in this matter?         (Yes orNo)Y      __
                                                                              es_ _
         If yes: Magistrate Case No.                        l:20-mj-02110-Louis
         Related miscellaneous numbers:
         Defendant(s) in federal custody as of             January 22, 2020
         Defendant(s) in state custody as of
         Rule 20 from the District of
         Is this a potential death penalty case? (Yes or No)

         7.         Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                    prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?            Yes              No "

         8.         Does this case originate from a matter pending in the Northern Region U.S. Attorney's Office
                    prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes             No .,



                                                                           Trevor . ones
                                                                           Assistant     ed States Attorney
                                                                           Florida Bar No. 0092793
 *Penalty Sheet(s) attached                                                                                      REV 8/13/2018
Case 1:20-cr-20053-JEM Document 6 Entered on FLSD Docket 02/03/2020 Page 6 of 6




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                       PENALTY SHEET

 Defendant's Name:      RICARDO ADOLFO LESMES NOGUERA

 Case No:
            --------------------------------
 Count#: 1

 Smuggling Goods into the United States

 Title 18, United States Code, Section 545

 *Max. Penalty: 20 Years' Imprisonment
 *Refers only to possible term of incarceration, does not include possible fines, restitution,
 special assessments, parole terms, or forfeitures that may be applicable.

 Count#:2

 False Statements

 Title 18, United States Code, Section 1001 (a)(2)

 *Max. Penalty: 5 Years' Imprisonment
 *Refers only to possible term of incarceration, does not include possible fines, restitution,
 special assessments, parole terms, or forfeitures that may be applicable.

 Count#: 3

 False Statements

 Title 18, United States Code, Section 1001(a)(2)

 *Max. Penalty: 5 Years' Imprisonment
 *Refers only to possible term of incarceration, does not include possible fines, restitution,
 special assessments, parole terms, or forfeitures that may be applicable.
